Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to Applicant’s reply on 04/30/2021.
Claims 1 – 20 are pending; wherein claims 1, 7 – 9, and 15 – 19 have been amended.
Claims 1 – 20 have been examined and are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Upon agreement on amendments, authorization for the amendments was given in a telephone interview with attorney Thomas E. Watson (Reg. No. 43,243) and Mr. Sunil Colaco on May 11, 2021, to put the claims in condition for allowance.

Amend abstract as follow:
Abstract (currently amended)
Exposing and reproduction of race conditions is presented herein. A method identifies a synchronization mechanism of a grouping of operating adjusts a race window associated with the synchronization mechanism; and based on the race window, raises 

Amend claims 1, 9, and 17 as follow:
Claim 1 (currently amended)
A system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations[[,]] comprising:
identifying a synchronization mechanism of a grouping of operating system synchronization mechanisms;
based on a tunable probability value, representing a probability of a conflict occurring between a first execution of the synchronization mechanism and a second execution of the synchronization mechanism, and a semaphore used to reduce recursion associated with the synchronization mechanism, increasing a duration of a race window associated with the synchronization mechanism, wherein the race window is increased by a delay period, wherein the race window operates in collaboration with the synchronization mechanism, wherein the tunable probability value  further represents a first time duration prior to the first execution of the synchronization mechanism and a second time duration prior to the second execution of the synchronization mechanism, and wherein the first time duration differs from the second time duration; and
having been increased and the delay period, increasing a likelihood of revealing a race condition.

Claim 9 (currently amended)
A method[[,]] comprising:
identifying, by a device comprising a processor, a synchronization mechanism of a grouping of operating system synchronization mechanisms;
based on a tunable probability value, representative of a probability of a conflict occurring between a first execution of the synchronization mechanism and a second execution of the synchronization mechanism, and use of a bit flag to reduce recursion associated with execution of the synchronization mechanism, increasing, by the device, a duration of a race window associated with the synchronization mechanism, wherein the race window is increased by a delay period, wherein the race window operates in collaboration with the synchronization mechanism, wherein the tunable probability value further represents a time value that differs between the first execution of the synchronization mechanism at a first code point in the recursion and the second execution of the synchronization mechanism at a second code point in the recursion; and
based on the race window having been increased and the delay period, increasing, by the device, a likelihood of exposing a race condition.

Claim 17 (currently amended)

identifying a synchronization mechanism of a grouping of operating system synchronization mechanisms;
based on a tunable probability value, representing a probability of a conflict occurring between a first execution of the synchronization mechanism and a second execution of the synchronization mechanism, and a semaphore used to reduce recursion associated with the synchronization mechanism, increasing a duration of a race window associated with the synchronization mechanism, wherein the duration of the race window is increased by a delay period, wherein the race window operates in collaboration with the synchronization mechanism, wherein the tunable probability value further represents a time value that differs between the first execution of the synchronization mechanism at a first code point in the recursion and the second execution of the synchronization mechanism at a second code point in the recursion; and
based on the race window having been increased and the delay period, raising a likelihood of revealing a race condition.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
based on a tunable probability value, representing a probability of a conflict occurring between a first execution of the synchronization mechanism and a second execution of the synchronization mechanism, and a semaphore used to reduce recursion associated with the synchronization mechanism, increasing a duration of a race window associated with the synchronization mechanism, wherein the race window is increased by a delay period, wherein the race window operates in collaboration with the synchronization mechanism, wherein the tunable probability value  further represents a first time duration prior to the first execution of the synchronization mechanism and a second time duration prior to the second execution of the synchronization mechanism, and wherein the first time duration differs from the second time duration; based on the race window having been increased and the delay period, increasing a likelihood of revealing a race condition.” 
The claimed limitations present subject matter that is novel.  The claimed limitations are not present in the prior art of record and would not have been obvious; thus, claim 1 and its dependent claims 2 – 8 are allowed.

Claim 9
The primary reason for allowance of the claim is the prior arts of record do not disclose limitations “based on a tunable probability value, representative of a probability of a conflict occurring between a first execution of the synchronization mechanism and a second execution of the synchronization mechanism, and use of a bit flag to reduce recursion associated with execution of the synchronization mechanism, increasing, by the device, a duration of a race window associated with the synchronization mechanism, wherein the race window is increased by a delay period, wherein the race window operates in collaboration with the synchronization mechanism, wherein the tunable probability value further represents a time value that differs between the first execution of the synchronization mechanism at a first code point in the recursion and the second execution of the synchronization mechanism at a second code point in the recursion; and based on the race window having been increased and the delay period, increasing, by the device, a likelihood of exposing a race condition.” 
The claimed limitations present subject matter that is novel.  The claimed limitations are not present in the prior art of record and would not have been obvious; thus, claim 9 and its dependent claims 10 – 16 are allowed.

Claim 17
The primary reason for allowance of the claim is the prior arts of record do not disclose limitations “based on a tunable probability value, representing a probability of a conflict occurring between a first execution of the synchronization mechanism and a second execution of the synchronization mechanism, and a semaphore used to reduce recursion associated with the synchronization mechanism, increasing a duration of a race window associated with the synchronization mechanism, wherein the duration of the race window is increased by a delay period, wherein the race window operates in collaboration with the synchronization mechanism, wherein the tunable probability value further represents a time value that differs between the first execution of the synchronization mechanism at a first code point in the recursion and the second execution of the synchronization mechanism at a second code point in the recursion; and based on the race window having been increased and the delay period, raising a likelihood of revealing a race condition.” 
The claimed limitations present subject matter that is novel.  The claimed limitations are not present in the prior art of record and would not have been obvious; thus, claim 17 and its dependent claims 18 – 20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (Pub. No. US 2011/0320745 A1): A dynamic shared-memory data race detection tool with data scoping capabilities to reduce runtime overhead.
Musuvathi et al. (Pub. No. US 2010/0131931 A1): A dynamic data race detector utilizes adaptive sampling techniques.
Chen Tian et al. (NPL; Dynamic Recognition of Synchronization Operations for Improved Data Race Detection): Dynamic software technique identifies user defined synchronizations exercised during a program run.
Robert H. B. Netzer et al. (NPL; Improving the Accuracy of Data Race Detection): Identify non-artifact data races by validation and ordering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192